Citation Nr: 9919177	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for airsickness.

3.  Entitlement to service connection for an allergy to 
Penicillin.

4.  Entitlement to service connection for an allergy to bee 
stings.

5.  Entitlement to service connection for visual impairment.

6.  Entitlement to service connection for dental caries, 
dental bridges, and periodontitis.

7.  Entitlement to service connection for a hiatal hernia.

8.  Entitlement to service connection for nocturnal chills 
and fever, night sweats, and dizziness as residuals of a tick 
bite.

9.  Entitlement to service connection for arthritis of 
multiple joints.  

10.  Entitlement to service connection for gastritis and 
gastroenteritis.

11.  Entitlement to service connection for stomach pain, 
stomach bloating, diarrhea, soft stools, and indigestion as 
due to undiagnosed illness.  

12.  Entitlement to service connection for bronchitis, upper 
respiratory infections, colds, and viral syndrome.

13.  Entitlement to service connection for shortness of 
breath and coughing up blood as due to undiagnosed illness.  

14.  Entitlement to service connection for nocturnal chills 
and fever, night sweats, and dizziness as due to undiagnosed 
illness.

15.  Entitlement to service connection for pain in multiple 
joints (other than the lumbosacral spine, right ankle, and 
right index finger), pain in the extremities, and leg cramps 
as due to undiagnosed illness.

16.  Entitlement to a compensable evaluation for eczematic 
dermatitis.

17.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right ankle.  

18.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right index finger.  

19.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

20.  Entitlement to a compensable evaluation for headaches.

21.  Entitlement to a compensable evaluation for sinusitis.

22.  Entitlement to a compensable evaluation for a cyst on 
the left kidney.

23.  Entitlement to an evaluation in excess of 10 percent for 
dysthymia.

24.  Entitlement to a compensable evaluation for low back 
strain for the period July 1, 1995, to May 2, 1997.

25.  Entitlement to an evaluation in excess of 10 percent for 
low back strain for the period commencing May 3, 1997.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1995, 
with service in the Southwest Asia Theater of Operations 
during the Persian Gulf War from August 30, 1990, to March 
30, 1991, and from January 12, 1993, to March 3, 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996, September 1997, and 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

The Board notes that one issue listed in a supplemental 
statement of the case furnished by the RO to the veteran in 
October 1998 was entitlement to service connection for 
frequent urination as due to undiagnosed illness.  A rating 
decision in September 1997 denied entitlement to service 
connection for frequent urination as due to undiagnosed 
illness, and a notice of rating action dated in October 1997 
made reference to the denial of that claim.  In late October 
1997, the veteran filed a written response to the rating 
actions taken by the RO in September 1997, but he made no 
reference to frequent urination.  The Board finds that the 
veteran did not file a timely notice of disagreement on the 
issue of entitlement to service connection for frequent 
urination as due to undiagnosed illness, and that issue is 
not before the Board at this time.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1998).  

The issue of entitlement to a compensable evaluation for low 
back strain for the period July 1, 1995, to May 2, 1997, and 
the issue of entitlement to an evaluation in excess of 
10 percent for low back strain for the period commencing 
May 3, 1997, will be addressed in the remand portion of this 
decision.  The veteran's claims of entitlement to service 
connection for various disabilities as due to undiagnosed 
illness will also be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's blood pressure was elevated during active 
service, and hypertension was diagnosed soon after his 
separation from service.  

2.  There is no competent medical evidence that the veteran 
has a current disability related to airsickness, an allergy 
to Penicillin, or an allergy to bee stings.

3.  Refractive error of the eyes is not a disability for 
which service connection may be granted.  

4.  Treatable carious teeth, replaceable missing teeth, and 
periodontal disease are not disabling conditions for 
compensation purposes.  

5.  There is no competent medical evidence that the veteran 
currently has a hiatal hernia.

6.  There is no competent medical evidence that the veteran 
currently has any residuals of a tick bite in June 1993.

7.  There is no competent medical evidence that the veteran 
has arthritis of any joints other than the lumbosacral spine 
and left foot; and there is no competent medical evidence 
that arthritis of the lumbosacral spine or left foot is 
related to active service.

8.  There is no competent medical evidence that the veteran 
currently has chronic gastritis or gastroenteritis.

9.  There is no competent medical evidence that the veteran 
currently has a chronic respiratory disorder.

10.  Prior to a VA examination on July 28, 1997, eczematic 
dermatitis was symptomatic and involved an exposed surface; 
at and after the examination on July 28, 1997, there have 
been no clinical findings of skin rash or skin lesions.  

11.  Range of motion of the veteran's right ankle has been 
reported as within normal limits.

12.  The veteran's right index finger is not ankylosed.  

13.  Auditory acuity in each ear has been shown on 
audiological testing to be at level I.

14.  The veteran's headaches are not manifested by 
prostrating attacks.

15.  Sinusitis has not been manifested by purulent discharge 
or crusting or scabbing; sinusitis has not been manifested by 
incapacitating episodes.

16.  A benign cyst on the left kidney is not productive of 
voiding dysfunction or renal dysfunction.
17.  The veteran's dysthymia is primarily manifested by 
concern over his physical condition; the disability is 
productive of no more than mild impairment.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303,  4.104 
(1998).  

2.  Claims of entitlement to service connection for 
airsickness, an allergy to Penicillin, and an allergy to bee 
stings are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  Claims of entitlement to service connection for visual 
impairment, dental caries, dental bridges, and periodontitis 
lack legal merit.  38 C.F.R. §§ 3.303(c), 4.149 (1998); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

4.  A claim of entitlement to service connection for a hiatal 
hernia is not well grounded.  38 U.S.C.A. § 5107(a).

5.  A claim of entitlement to service connection for 
nocturnal chills and fever, night sweats, and dizziness, as 
residuals of a tick bite, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

6.  A claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a).  

7.  A claim of entitlement to service connection for 
gastritis and gastroenteritis is not well grounded.  
38 U.S.C.A. § 5107(a).  

8.  A claim of entitlement to service connection for 
bronchitis, upper respiratory infections, colds, and viral 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a).  

9.  The criteria for an evaluation of 10 percent for 
eczematic dermatitis for the period July 1, 1995, to July 27, 
1997, are met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.20, 4.118, Diagnostic Code 7806 (1998).  

10.  The criteria for a compensable evaluation for eczematic 
dermatitis for the period commencing July 28, 1997, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.7, 4.20, 
4.118, Diagnostic Code 7806.  

11.  The criteria for a compensable evaluation for residuals 
of a fracture of the right ankle are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  

12.  The criteria for a compensable evaluation for residuals 
of a fracture of the right index finger are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5225 (1998).  

13.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).  

14.  The criteria for a compensable evaluation for headaches 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

15.  The criteria for a compensable evaluation for sinusitis 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1998).  

16.  The criteria for a compensable evaluation for a cyst on 
the left kidney are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7259 (1998).

17.  The criteria for an evaluation in excess of 10 percent 
for dysthymia are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9405 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection, In General

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober,  126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed in service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Hypertension

The veteran had active duty from May 1975 to June 1995.  
Service medical records disclose that, at an examination in 
December 1987, the veteran's blood pressure (BP) was recorded 
as 142/88, and the examining physician noted in the summary 
of defects and diagnoses that a retest of BP resulted in 
readings of 150/100, bilaterally.  A five-day BP check was 
ordered.  Multiple diastolic readings of 90 or more were 
shown on three of the five days of the test.  The physician 
who ordered the five-day BP check did not report a diagnosis 
of hypertension or rule out such a diagnosis.

At an examination in December 1992, the veteran's BP was 
124/90.  At an examination for retirement in May 1995, BP was 
118/89.  

At a VA general medical examination in September 1995, three 
months after the veteran's separation from service, the 
veteran stated that he had hypertension, which was not being 
treated.  His BP was 150/102, and diagnoses included 
hypertension.

Applicable regulations provide that the term hypertension 
means that the diastolic blood pressure is predominantly 90 
millimeters or greater, and hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Note (1).

Considering the veteran's BP readings during the five-day 
check in 1987, subsequent BP readings, and the diagnosis of 
hypertension at an examination soon after separation from 
service, the Board finds that the veteran's claim of 
entitlement to service connection for hypertension is well 
grounded, and the evidence of record is in relative equipoise 
on the issue of whether current hypertension had its onset 
during active service.  Resolving any doubt on the issue in 
the veteran's favor, service connection for hypertension will 
be established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 4.104, Note (1) to Diagnostic Code 7101.
II.  Airsickness and Allergies

Service medical records disclose that, in July 1991 and June 
1993, a history of being allergic to Penicillin was noted.  
In August 1993, a history of being allergic to bee stings was 
noted.  In a report of medical history in January 1995, it 
was noted that the veteran had developed nausea with car 
travel.  

At a VA general medical examination in September 1995, the 
veteran gave history of an allergy to Penicillin.  At a VA 
general medical examination in July 1997, diagnoses included 
a history of airsickness, he has not flown in several years.  

In his substantive appeal, the veteran stated that in 1993, 
he began to experience nausea and mild dizziness when he was 
in an aircraft.  

The Board finds that the veteran's claims for service 
connection for airsickness and allergies to penicillin and 
bee stings are not well grounded, because there is no 
competent medical evidence that he has a current disability 
which is related to any of those claimed conditions, and the 
service connection claims will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

III.  Visual Impairment

Service medical records disclose that, at an optometric 
examination in September 1994, the veteran's distant vision 
was 20/20 in the right eye and 20/25 in the left eye; near 
vision was 20/25 in the right eye and 20/20 minus 1 in the 
left eye.  Corrective lenses were prescribed.  

At an optometric examination in February 1995, the veteran 
complained of a problem with his glasses and blurring of the 
left eye.  No eye pathology was found.  

At a VA eye examination in October 1995, the veteran had no 
complaints.  He did not have a history of eye disease.  An 
examination of the eyes was essentially normal.  Best 
corrected visual acuity was 20/20, bilaterally.  
In his substantive appeal, the veteran stated that he wore 
glasses occasionally, and he had been told that his vision 
would become worse over time.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c).  As eye disease has not 
been shown in the veteran's case, his claim for service 
connection for visual impairment attributable to refractive 
error lacks legal merit and will be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

IV.  Teeth and Gums

Service medical records disclose that at service entrance the 
veteran had a history of dental caries and broken teeth.  
During service, he received treatment for dental caries; a 
dental bridge was provided in October 1986; and localized 
periodontitis was found.  

In his substantive appeal, the veteran stated that in service 
he was unable to keep many dental appointments and, as a 
consequence, his teeth and gums were in fair to poor 
condition and needed extensive treatment.

Applicable regulations provide that treatable carious teeth, 
replaceable missing teeth, and periodontal disease are not 
disabling conditions and may be service connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment.  38 C.F.R. § 4.149 (1998).

The rating decision in May 1996 denied entitlement to service 
connection for dental caries, dental bridges, and 
periodontitis.  In the statement of the case furnished in 
July 1997, the RO notified the veteran that his claim for 
service connection for carious teeth and periodontal disease 
for the purpose of outpatient dental treatment had been 
referred to the dental clinic of a VA medical center for 
consideration.  

The issue before the Board is entitlement to service 
connection for dental caries, dental bridges, and 
periodontitis for the purpose of compensation.  Under 
38 C.F.R. § 4.149, that claim lacks legal merit and must be 
denied on that basis.  See Sabonis, supra.  

V.  Hiatal Hernia

Service medical records disclose that a physician reported in 
October 1994 that a CT (computerized tomography) scan of the 
abdomen appeared to show a hiatal hernia.  However, in April 
1995, an esophagogastroduodenoscopy (EGD) was within normal 
limits.

At VA general medical examinations in September 1995 and July 
1997, no herniations were appreciated.  As there is no 
competent medical evidence of a current diagnosis of hiatal 
hernia, the claim for service connection for a hiatal hernia 
is not well grounded and will be denied on that basis.  
38 U.S.C.A. § 5107(a), Epps.  

VI.  Residuals of a Tick Bite

The veteran has asserted that he has had nocturnal chills and 
fever, night sweats, and dizziness as effects of a tick bite 
which he sustained in service.  It is also claimed that those 
symptoms are due to undiagnosed illness; the undiagnosed 
illness claim will be addressed in the remand portion of this 
decision.  

Service medical records disclose that in August 1993 the 
veteran complained of chills, fever, and night sweats for 30 
days.  He stated that, in June 1993, during a field exercise, 
he was bitten on the back by a tick, which was later removed 
by his wife.  On examination, a red, raised, indurated lesion 
on the middle of the back was noted, and a color photograph 
of the veteran's back was placed into his service medical 
records.  The assessment was rule out Lyme disease, and a 
laboratory study for Lyme titer was ordered, which was 
negative.

The veteran continued to complain of fever and chills at 
night.  In March 1995, the assessment was upper respiratory 
infection (URI), with enlarged salivary glands.  The Lyme 
titer study was repeated in May 1995 and was again negative.  

A VA general medical examination in September 1995, a VA 
neurological examination in October 1995, and a VA general 
medical examination in July 1997 did not find any 
relationship between the veteran's complaints and the June 
1993 tick bite.  As there is thus no competent medical 
evidence of a nexus between any current disability manifested 
by nocturnal chills and fever/night sweats/dizziness and 
residuals of a tick bite, the veteran's claim is not well 
grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a); Epps.  

VII.  Arthritis of Multiple Joints

The veteran's claim of entitlement to service connection for 
pain in multiple joints as due to undiagnosed illness will be 
addressed in the remand portion of this decision.

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for 
findings of arthritis of any joint.  

A VA whole body and spect bone scan in August 1997 showed 
mildly increased uptake involving the right and anterior 
aspect of the L5 - S1 interspace and minimally increased 
uptake involving the dorsal aspect of the left foot.  Those 
findings were reported as compatible with mild arthritic 
changes.  VA X-rays of the lumbosacral spine in August 1997 
showed very minimal arthritic changes of the facet joints.  
There are no other post service findings of arthritis of any 
other joint.  

The veteran's claim for service connection for arthritis of 
multiple joints is not well grounded, because there is no 
competent medical evidence of a nexus between mild arthritis 
of the lumbosacral spine and left foot, found in August 1997, 
and any incident or manifestation during active service, and 
therefore, the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

VIII.  Gastrointestinal System

Service medical records disclose that, in August 1975, the 
veteran complained of nausea, vomiting, and fever, without 
diarrhea.  The assessment was gastroenteritis.  In December 
1976, he was seen for flu syndrome, with mild 
gastrointestinal symptoms.  

In January 1982, the veteran complained of chills and 
vomiting.  The impression was viral gastritis.  In June 1982, 
he complained of nausea, vomiting, diarrhea, and fever.  The 
assessment was viral syndrome.  

In June 1990, the veteran complained of vomiting, diarrhea, 
fever, and muscle aches after eating sausage.  The assessment 
was gastroenteritis.

In a report of medical history for a Persian Gulf illness 
examination in January 1995, the veteran stated that he had 
frequent indigestion.  His abdomen and viscera were evaluated 
as normal.  

At a VA Persian Gulf illness examination in April 1995, the 
veteran complained that his stomach swelled up and he had an 
intolerance to spicy foods, which was eased by Gas-X or 
Rolaids.  The diagnosis was diffuse complaints, no clear 
etiology, with a normal physical examination and laboratory 
studies.  An EGD was negative.  

In a report of medical history for retirement in May 1995, 
the veteran stated that he had frequent indigestion and 
stomach, liver, or intestinal trouble.  At the retirement 
examination, his abdomen and viscera were evaluated as 
normal.
At a service department hospital in August 1995, the veteran 
complained of diarrhea for one week off and on, with 
abdominal cramping.  The assessment was viral syndrome.  

At a VA general medical examination in September 1995, the 
veteran complained of chronic diarrhea, nausea, and bloating.  
No diagnosis to account for such symptoms was rendered.  

At a service department hospital in February 1996, the 
veteran complained of flu-like symptoms.  The diagnosis was 
acute gastroenteritis.  

At the service department hospital in May 1997, the veteran 
complained of abdominal pain.  Tenderness in the epigastrium 
was noted.  The assessment was peptic ulcer.

At a VA general medical examination in July 1997, the veteran 
complained of soft stools, with one bowel movement per day.  
He stated that he did not have diarrhea and had never sought 
treatment for diarrhea.  An examination of the digestive 
system was unremarkable.  Diagnoses included history of daily 
soft stools and flatulents.  A definite diagnosis to account 
for such symptoms was not rendered.  

In his substantive appeal, the veteran stated that:  His 
stomach-related problems, including chronic diarrhea, soft 
stools, a bloated stomach, stomach pains, and much gas, 
started when he was in the Persian Gulf area; the chronic 
diarrhea began during Operation Desert Storm, when most of 
his company had what was thought to be dysentery, and he had 
not had a hard stool since that time; and stomach bloating 
began in July 1993.  (The Board notes that the veteran was 
not stationed in Southwest Asia in July 1993.)  

With regard to the veteran's claim of entitlement to service 
connection for gastritis and gastroenteritis, the Board finds 
that the claim is not well grounded, because there is no 
competent medical evidence that the veteran currently has 
chronic gastritis or gastroenteritis.  38 U.S.C.A. § 5107(a).  
In this connection, the Board notes that, at the service 
department hospital in February 1996, the diagnosis was acute 
gastroenteritis, and at the VA general medical examination in 
July 1997, there was no diagnosis of gastritis or 
gastroenteritis.  In addition, no physician has found a nexus 
between acute gastroenteritis noted in February 1996 and any 
incident or manifestation during the veteran's active 
service, to include episodes of gastroenteritis in 1975 and 
1990.  Therefore, the claim is also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because chronic gastritis 
and/or gastroenteritis in service and since service has not 
been demonstrated by competent evidence. 

As noted in the introduction section of this decision, the 
issue of entitlement to service connection for stomach pain, 
stomach bloating, diarrhea, soft stools and indigestion, as 
due to undiagnosed illness, will be addressed in the remand 
portion of this decision.  

IX.  Respiratory System

Service medical records disclose that in February 1978 the 
veteran complained of coughing, slight chest congestion, and 
a watery right eye.  The assessment was start of a cold 
syndrome.  In November 1978, he complained of chest pain and 
coughing.  The assessment was URI.  In January 1979, he was 
seen for chest congestion, a sore throat, and general 
malaise.  The assessment was URI-viral syndrome.  In August 
1979 and September 1979, he was seen for coughing spells; no 
diagnosis was rendered.  

In January 1981, the veteran was seen for a productive cough 
and congestion.  The assessment was URI-possible strep 
throat.  In February 1981, he was seen for cough, fever and 
headache.  The assessment was a cold.  Later that month, he 
continued to have a cough; his throat was erythematous; the 
assessment was chronic bronchitis.  In May 1981, he was seen 
for a chest cold.  The assessment was nasal congestion.

In February 1982, the veteran complained of a runny nose and 
a productive cough.  The assessment was viral URI.  In March 
1982, he complained of a cough and headache.  The assessment 
was viral URI.  In April 1982, he was seen for nasal 
congestion and a sore throat.  

In April 1987, the veteran complained of fever, sore throat, 
and lightheadedness.  The assessment was sore throat.  

In February 1990, the veteran complained of a cough, cold, 
and fever.  The impression was viral syndrome.  Later that 
month, he had a cough which was productive of yellow-green 
sputum.  The assessment was bronchitis.  Because of a 
persistent cough and diffuse expiratory wheezes, a chest 
X-ray was performed in February 1990, which showed no 
significant abnormality.  

In July 1993, the veteran complained of coughing up mucus; he 
was not coughing up blood.  The assessment was URI.  In 
August 1993, he had a persistent cough.  The assessment was 
rule out URI-atypical pneumonia.  A chest X-ray was normal, 
with no evidence of active lung disease.  In November 1993, 
he was seen for a sore throat and a productive cough.  The 
assessment was URI versus pneumonia.  

In December 1994, the veteran complained of shortness of 
breath.  A chest X-ray was interpreted as showing a likely 
single hilar lymph node.

At a Persian Gulf illness examination in January 1995, the 
veteran complained of shortness of breath and chronic or 
frequent colds.  His throat, lungs, and chest were evaluated 
as normal.  A chest X-ray was interpreted as showing an 
apparent round density at the left hilum, which represented 
the ipsilateral pulmonary artery.  In April 1995, a 
spirometry was normal.  

At the veteran's retirement examination in May 1995, his 
throat, lungs, and chest were evaluated as normal.

In August 1995 at a service department hospital, the veteran 
complained of a cough for one month.  The assessment was 
bronchitis.  

At a VA general medical examination in September 1995, the 
veteran made no complaint concerning respiratory symptoms.  
On examination, his chest was clear to auscultation in all 
fields.  

At a service department hospital in December 1996, the 
veteran complained of a dry cough for one week and sinus 
congestion for three days.  The assessment was 
URI/bronchitis.  

At a VA general medical examination in July 1997, the veteran 
made no complaint of respiratory symptoms.  On examination, 
his chest was clear to auscultation in all fields.  Diagnoses 
included history of bronchitis and hemoptysis, asymptomatic 
at present, and history of URI, asymptomatic at present.

In his substantive appeal, the veteran stated that:  Within 
90 days of being bitten by a tick in June 1993, he developed 
shortness of breath and coughing up blood; medication did not 
clear up his symptoms; a test for Lyme disease was negative; 
he still had shortness of breath and coughing up blood, but 
only intermittently.

With regard to the claim of entitlement to service connection 
for bronchitis, upper respiratory infections, colds, and 
viral syndrome, the Board finds that the claim is not well 
grounded because:  A current disability of the respiratory 
system was not shown at the VA general medical examination in 
July 1997; and there is no competent medical evidence of a 
nexus between episodes of bronchitis/URI found at a service 
department hospital in August 1995 and December 1996 and 
similar episodes during active service.  The claim is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage 
because chronic bronchitis, URI's, colds, and viral syndrome 
in service and since service has not been demonstrated by 
competent evidence.

As noted in the introduction section of this decision, the 
issue of entitlement to service connection for shortness of 
breath and coughing up blood, as due to undiagnosed illness, 
will be addressed in the remand portion of this decision.  

The Board recognizes that claims of entitlement to service 
connection for airsickness, residuals of a tick bite, 
gastritis/gastroenteritis, and respiratory disorders are 
being disposed of in a manner which differs from that used by 
the RO.  The RO denied those claims on the merits, while the 
Board has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection which have been found to be not well 
grounded "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  

B.  Increased Ratings, In General

When a veteran alleges that his service-connected disability 
is more severe than is reflected by the currently assigned 
evaluation, a claim for an increased rating is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

When a veteran appeals the initial rating assigned for a 
disability after a grant of service connection, consideration 
shall be given to the propriety of "staged ratings" for 
periods of time since the effective date of the grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned when the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

X.  Dermatitis

Service medical records disclose that in March 1982 the 
veteran was seen for a rash around the waist.  The assessment 
was contact dermatitis.  In October 1982, a rash on the waist 
and armpits was noted.  At a dermatology clinic, the 
assessment was eczematic dermatitis.  

In May 1985, hives were seen on the legs, arms, and groin.  

In December 1987, eczematous, lichenified, excoriated patches 
on the posterior trunk and groin areas were noted.  The 
assessment was probable allergic contact dermatitis and 
questionable infected eczema.  

In September 1989, contact dermatitis secondary to poison ivy 
on the lower extremities and groin was found.  

In July 1991, poison ivy on the hands, arms, legs, and chest 
was noted.  

In June 1993, erythema and vesicles on the arms and legs were 
found.  Hypersensitivity to poison ivy was noted.  In 
September 1993 after the veteran was bitten by bugs, many 
small, erythematous lesions on the skin were noted.  

At a medical examination in January 1995, a rash on the lower 
abdomen and sides was noted.  In a medical history for 
retirement in May 1995, a history of a constant rash around 
the waist for years was noted.  At an examination for 
retirement in May 1995, erythematous, small patches around 
the waistline were noted.  

At a VA skin examination in April 1996, erythematous, scaly 
patches on the right anterior hip, lower abdomen, and flank 
were noted.  The impression was probable irritant versus 
contact dermatitis versus nummulare eczema.  

At a VA dermatology clinic in June 1996, erythematous, scaly 
patches around the waist and upper arms were noted.  The 
impression was probable allergic contact dermatitis.  The 
veteran was referred to a VA fee-basis program.  

At a VA general medical examination on July 28, 1997, 
examination of the skin revealed no lesions, and the 
veteran's skin was reported as within normal limits.

In his substantive appeal, received in September 1997, the 
veteran stated that skin rashes "come and go with no 
explanation."  

The veteran's eczematic dermatitis is rated as analogous to 
eczema.  38 C.F.R. § 4.20 (1998).  38 C.F.R. § 4.118, 
Diagnostic Code 7806, pertaining to eczema, provides that a 
noncompensable evaluation is warranted with slight, if any, 
exfoliation, exudation, or itching which is on a nonexposed 
surface or a small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.

In the veteran's case, the Board finds that the disability 
picture presented prior to the VA examination on July 28, 
1997, more nearly approximated the criteria for a 10 percent 
rating.  In this connection, the Board notes that, in June 
1996, at a VA dermatology clinic, involvement of the upper 
arms, which may be considered an exposed surface, was noted.  
However, since the VA examination on July 28, 1997, there has 
been no objective evidence of any skin rash.  In addition, at 
no time since the veteran's separation from service have the 
criteria for a 30 percent evaluation been met.  Therefore, 
entitlement to an evaluation of 10 percent for eczematic 
dermatitis for the period July 1, 1995, to July 27, 1997, is 
established.  Entitlement to a compensable evaluation for 
eczematic dermatitis for the period commencing July 28, 1997, 
is not established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806.  

XI.  Right Ankle

Service medical records reveal that the veteran injured his 
right ankle in January 1992 in a parachute jump landing.

At a VA general medical examination in September 1995, the 
veteran gave a history of a right foot fracture in 1993.  He 
was noted to be a poor historian.  He made no specific 
complaint concerning his right ankle.  An examination of the 
feet was within normal limits.  Diagnoses included history of 
right foot fracture in 1993.  

38 C.F.R. § 4.71a, Diagnostic Code 5271, provides that a 
10 percent evaluation requires moderate limitation of motion 
of an ankle.  As there is no objective evidence of limitation 
of motion of the veteran's right ankle, entitlement to a 
compensable evaluation for residuals of a right ankle 
fracture is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

XII.  Right Index Finger

Service medical records disclose that in June 1991 the 
veteran sustained a comminuted fracture through the distal 
phalanx of the right index finger.

At a VA general medical examination in September 1995, there 
were no specific complaints or findings concerning the right 
index finger.  

In his substantive appeal, the veteran stated that the injury 
to his right index finger resulted in limitation of motion of 
the finger; after a course of occupational therapy at a 
service department hospital, he regained some range of 
motion, but he still did not have full range of motion of the 
right index finger.

38 C.F.R. § 4.71a, Diagnostic Code 5225 provides that a 
maximum schedular evaluation of 10 percent is warranted for 
favorable or unfavorable ankylosis of an index finger.

Applicable regulations provide that, in every instance where 
VA's rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In the veteran's case, as there is no indication in the 
record that his right index finger is ankylosed, the 
schedular criteria for an evaluation of 10 percent have not 
been met, and entitlement to a compensable evaluation is thus 
not established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5225.

XIII.  Hearing Loss

Service medical records disclose that in service the veteran 
developed hearing loss.  At an audiological examination in 
May 1995, the diagnosis was bilateral sensorineural hearing 
loss.  

At a VA audiological examination in September 1995, the pure 
tone threshold averages were 25 decibels in the right ear and 
36 decibels in the left ear.  Speech discrimination ability 
in both ears was 100 percent.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.

A noncompensable rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one ear is 
25 decibels, with speech recognition ability of 100 percent 
correct (level I) and, in the other ear, the pure tone 
threshold average is 36 decibels with speech recognition 
ability of 100 percent correct (level I).  Therefore, 
entitlement to a compensable rating for bilateral hearing 
loss is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100.  

XIV.  Headaches

Service medical records disclose that, in November 1994, the 
veteran complained of recurrent headaches, which were severe 
enough to prevent driving.  He described a steady ache across 
the supraorbital ridges, which extended down to the eyes.  He 
stated that the headaches occurred infrequently, three days 
to two weeks apart; the headaches lasted 20 minutes to 2 or 3 
hours.  A physical examination was unremarkable.  The 
assessment was headache, etiology unknown.  

In a report of medical history for retirement in May 1995, it 
was noted that the veteran got headaches over the eyes.  

At a VA general medical examination in September 1995, the 
veteran complained of headaches, which were sometimes 
relieved by Tylenol.  The examination report did not contain 
any specific findings or a diagnosis pertaining to the 
complaint of headaches.  In October 1995, the veteran 
underwent a VA neurological examination, which was normal and 
resulted in an impression of probable tension-type headaches.  
At the neurological examination, the veteran indicated that 
he had a sharp, bifrontal headache every month or two, which 
was not accompanied by any other neurological symptoms.  

At a VA general medical examination in July 1997, the veteran 
complained of bilateral headaches, which started in the back 
and side of his head and lasted less than a minute; he had 
about six headaches per year; nothing made them better or 
worse.  An examination of the head was within normal limits.  
Diagnoses included tension headaches.

In his substantive appeal, the veteran stated that sharp, 
bifrontal headaches would come and go, with varying degrees 
of pain; over-the-counter medications had no effect on the 
headaches, which were not caused by stress or tension.  

38 C.F.R. § 4.124a, Diagnostic Code 8100, provides that a 
10 percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in two 
months over the last several months; migraine headaches with 
less severe attacks warrant only a noncompensable evaluation.  

In the veteran's case, the evidence of record does not 
demonstrate that he has prostrating headache attacks and thus 
entitlement to a compensable evaluation for headaches is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

XV.  Sinusitis

Service medical records disclose that, in May 1992, the 
veteran complained of sinus congestion for four months; he 
had no sinus pain or fever; he gave a history of chronic 
nasal congestion and discharge.  On examination, mild septal 
deviation and a discolored discharge were noted.  The 
assessment was sinusitis versus rhinitis.  A sinus series of 
X-rays was ordered, which showed findings compatible with an 
inflammatory process in the right maxillary and, probably, 
right frontal sinuses.  Sinus X-rays in August 1993 showed 
right maxillary sinusitis.  In a report of medical history 
for retirement in May 1995, a history of sinusitis was noted.

At a VA general medical examination in July 1995, there were 
no complaints or findings concerning the sinuses.  At a VA 
general medical examination in July 1997, an examination of 
the sinuses was within normal limits.

In his substantive appeal, the veteran stated that his 
sinusitis was manifested by a stuffy nose and clogged nasal 
passages, which had gotten worse since it started in the 
early 1980's.

During the pendency of the veteran's appeal, the criteria in 
VA's rating schedule applicable to sinusitis were revised, 
effective October 7, 1996.  In such circumstances, the 
version more favorable to the claimant shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Prior to October 7, 1996, the former criteria for rating 
sinusitis provided that a noncompensable evaluation was 
warranted for chronic maxillary sinusitis with only X-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
evaluation required moderate chronic maxillary sinusitis 
manifested by a discharge, crusting, or scabbing, and 
infrequent headaches.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).

Effective October 7, 1996, a general rating formula for 
sinusitis provides that sinusitis detected by X-ray only 
warrants a noncompensable rating.  A 10 percent rating 
requires 1 or 2 incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

In the veteran's case, service connection for headaches as a 
separate disability is in effect, and there has not been a 
clinical finding that the veteran's service-connected 
headaches are attributable to sinusitis.  A nasal discharge 
has been noted, but there has not been a clinical finding 
that sinusitis is manifested by a purulent discharge or by 
crusting or scabbing.  There is no medical evidence that the 
veteran has had incapacitating episodes of sinusitis.  
Therefore, the Board finds that neither the former criteria, 
nor the revised criteria, for a compensable evaluation for 
sinusitis have been met.  Entitlement to a compensable 
evaluation for sinusitis is thus not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

XVI.  Cyst on Left Kidney

Service medical records disclose that the veteran underwent 
an abdominal CT scan in October 1994, as part of an 
evaluation for a complaint of a chronic, nonspecific 
constitutional illness, which was mostly manifested by low-
grade evening/night fevers and sweats and late day fatigue.  
The CT scan showed a 1-centimeter cyst on the lower pole of 
the left kidney.  Kidney function was good, bilaterally.

At a VA general medical examination in September 1995, the 
veteran stated that he had received no treatment for a left 
renal cyst.  He declined to have a genitourinary examination.  

At a VA general medical examination in July 1997, a 
genitourinary examination was normal.  

38 C.F.R. § 4.115b, Diagnostic Code 7529, provides that 
benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115a contains rating criteria for 
renal dysfunction and voiding dysfunction.  In the veteran's 
case, no voiding dysfunction or renal dysfunction 
attributable to any cause, to include a cyst on the left 
kidney, has been clinically demonstrated, and thus the Board 
concludes that a compensable rating for a cyst on the left 
kidney is not in order.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7529.  

XVII.  Dysthymia

Service medical records disclose that in April 1995 the 
veteran was referred from a troop medical clinic to a 
neuropsychology service for evaluation.  A clinical 
psychologist noted a past history of a major depressive 
episode, which had completely resolved; no current evidence 
suggesting a psychiatric condition was found.  The veteran 
underwent neuropsychological screening, at which he 
complained of mood swings, personality changes, memory loss, 
sleep loss, and multiple somatic complaints.  He reported a 
history of serious marital problems, currently resolved.  A 
Beck Depression Inventory at a service department mental 
health clinic had suggested mild, continuing depression.  No 
neuropsychological problems were observed on screening, but 
the veteran continued to complain of somatic difficulties.

In a report of medical history for retirement in May 1995, it 
was noted that the veteran had had depression over his 
marriage and other problems; he also stated that he forgot 
things easily.  

At a VA psychiatric examination in October 1995, the veteran 
stated that, since a tick bite in 1993, he had had multiple 
medical problems, including:  Nocturnal fevers and chills; 
difficulty sleeping; mood swings; personality changes; memory 
problems; fatigue, dizziness; headaches; pain in his 
extremities; stomach bloating with chronic diarrhea; 
intermittent rashes; and visual and hearing problems.  

The veteran complained of sleep disturbance and insomnia; he 
described his mood as sad.  On mental status examination, the 
veteran's speech was somewhat psychomotorly retarded; he had 
occasional difficulty finishing statements; his affect and 
mood were sad and blunted; long- and short-term memory 
appeared adequate.  Diagnoses included:  Depression, 
secondary to medical condition, moderate to severe; rule out 
affective disorder; and rule out major depression.  The 
examiner commented that the veteran was clinically depressed, 
and his depression appeared to be related to his current 
medical condition.  The examiner stated that the veteran 
would probably benefit from a psychological assessment.  

The veteran underwent VA psychological testing in April 1996, 
which demonstrated:  High average intellectual ability; 
superior memory functioning; no evidence of cognitive 
impairment; and relatively little evidence of depression.  
The examiner noted that the veteran reported symptoms across 
a wide range of psychopathological categories other than 
depression.  The examiner stated that it was a likely 
possibility that the veteran had over-emphasized his 
emotional symptoms in an effort to draw attention to his 
perceived psychological distress.  Diagnoses included 
dysthymia and rule out psychosis.  

At a VA psychiatric examination in August 1997, the veteran 
stated that he had no history of psychiatric treatment with 
medication.  He claimed to have 17 major categories of 
symptoms.  He reported a lot of problems in his second 
marriage, a lot of conflicts at his workplace, and recent 
deaths in his family.  He had a long list of somatic 
complaints.

On mental status examination, the veteran's range of affect 
was normal; he was not agitated, nervous, hostile, irritable, 
or angry.  There was no evidence of psychosis.  The veteran 
was focused almost entirely on physical problems and multiple 
aches and pains.  His level of cognition appeared to be 
unchanged from 1996.  

Diagnoses included:  On Axis I, chronic marital problems and 
history of dysthymia, symptoms very mild, and, on Axis II, 
personality disorder, not otherwise specified.  On Axis V, 
his current Global Assessment of Functioning (GAF) score was 
75 to 78.  (A GAF score of 71 to 80 indicates no more than 
slight impairment in social, occupational, or school 
functioning.  The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed., 1994). 

The examiner commented that the veteran was mildly dysphoric; 
marital problems and grief issues were predominant for the 
veteran, who appeared to be fully functional at work and at 
home.  The examiner stated that, clinically, he could find 
"only the barest justification" for the diagnosis of 
dysthymia, and no clinical reason to increase the veteran's 
disability rating.  

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  The Board will, therefore, consider the 
claim for an increased rating for dysthymia under both the 
criteria in effect prior to November 7, 1996 (the "old" 
criteria) and the revised criteria (the "new" criteria).  
Karnas.  

Prior to November 7, 1996, Diagnostic Code 9405 provided that 
a 10 percent rating was warranted for a dysthymic disorder 
with impairment less than the criteria for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
30 percent rating for a dysthymic disorder was warranted when 
there was definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reductions 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999) stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms used were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a decree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised criteria, there is a general rating formula 
for mental disorders which provides that:  

A 10 percent rating is warranted for 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress or symptoms controlled 
by continuous medications; a 30 percent 
rating requires occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (1998).

In the veteran's case, the Board finds that the clinical 
evidence of record does not demonstrate more than mild social 
and industrial impairment attributable to service-connected 
dysthymia and therefore the veteran's psychiatric disability 
does not warrant a rating in excess of 10 percent under the 
old rating criteria.  In this connection, the Board notes 
that, although the VA psychiatric examiner in October 1995 
characterized the veteran's depression as moderate to severe, 
he also referred the veteran for psychological testing, which 
revealed little evidence of depression.  In addition, in 
August 1997, a VA psychiatric examiner assigned a VAF score 
indicative of no more that slight social or industrial 
impairment, and found little clinical justification for the 
diagnosis of dysthymia.  Furthermore, as there is no evidence 
that the veteran's service-connected psychiatric disorder has 
decreased his work efficiency or caused any periods of 
inability to perform occupational tasks, an evaluation in 
excess of 10 percent under the new criteria is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9405 (1998).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for hypertension is granted.  

Service connection for airsickness is denied.  

Service connection for an allergy to Penicillin is denied.  

Service connection for an allergy to bee stings is denied.  

Service connection for visual impairment is denied.  

Service connection for dental caries, dental bridges, and 
periodontitis is denied.  

Service connection for a hiatal hernia is denied.  

Service connection for nocturnal chills and fever, night 
sweats, and dizziness as residuals of a tick bite is denied.  

Service connection for arthritis of multiple joints is 
denied.  

Service connection for gastritis and gastroenteritis is 
denied.  

Service connection for bronchitis, upper respiratory 
infections, colds, and viral syndrome is denied.  

An evaluation of 10 percent for eczematic dermatitis for the 
period July 1, 1995, to July 27, 1997, is granted, subject to 
governing criteria for the payment of monetary awards.  

A compensable evaluation for eczematic dermatitis for the 
period commencing July 28, 1997, is denied.  

A compensable evaluation for residuals of a fracture of the 
right ankle is denied.  

A compensable evaluation for residuals of a fracture of the 
right index finger is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  

A compensable evaluation for headaches is denied.  

A compensable evaluation for sinusitis is denied.  

A compensable evaluation for a cyst on the left kidney is 
denied.  

An evaluation in excess of 10 percent for dysthymia is 
denied.  


REMAND

With regard to the veteran's claims for evaluations in excess 
of the ratings assigned by the RO for service-connected low 
back strain, the Board notes that the RO rated the disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides 
that a 10 percent rating for lumbosacral strain is warranted 
when there is characteristic pain on motion.  However, 
Diagnostic Code 5292 is also for consideration.  That code 
provides that a rating of 20 percent is warranted for 
moderate limitation of motion of the lumbar spine, an a 
rating of 30 percent is warranted for severe limitation of 
motion of the lumbar spine.  

In DeLuca v. Brown, 8 Vet. App. 202, 205-8 (1995), the Court 
held that an examination of joints must consider whether pain 
could significantly limit functional ability during flare-
ups, citing 38 C.F.R. § 4.40, which states that a body part 
which becomes painful on use must regarded as seriously 
disabled.  The Court also stated that 38 C.F.R. § 4.45, 
pertaining to weakened movement, excess fatigability, and 
incoordination should be considered in rating orthopedic 
disability. 

In the veteran's case, at a VA spine examination in January 
1999, the examiner noted that the veteran described 
significant flare-ups of back pain.  The examiner reported 
the range of motion of the veteran's back at the time of the 
examination, but did not comment on any limitation of 
functional ability during flare-ups, or express any 
functional loss due to flare-ups in terms of additional 
limitation of motion, as required by DeLuca.  Therefore, the 
Board will remand this case to the RO for another orthopedic 
examination.  

With reference to the veteran's claims of entitlement to 
service connection for various disabilities as due to 
undiagnosed illness, the Board notes that service connection 
may be established for a chronic disability resulting from an 
undiagnosed illness which becomes manifest either during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117 
(West 1991).  

Furthermore, applicable regulations provide that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators which are capable of independent 
verification.  Disabilities which have existed for six months 
or more and disabilities which exhibit intermittent episodes 
of improvement worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to:  Fatigue; signs or symptoms involving skin; 
headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system; sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 C.F.R. § 3.317 (1998).  

The evidence of record pertaining to the claim for service 
connection for stomach pain, stomach bloating, diarrhea, soft 
stools, and indigestion as due to undiagnosed illness has 
been summarized in section VIII of this decision, concerning 
the gastrointestinal system.

The evidence of record pertaining to the claim for service 
connection for shortness of breath and coughing up blood has 
been summarized in section IX of this decision, concerning 
the respiratory system.  

With regard to the claim for service connection for nocturnal 
chills and fever, night sweats, and dizziness as to 
undiagnosed illness, service medical records disclose that, 
in October 1993, the veteran complained of fever of 
99 degrees to 100 degrees on numerous occasions during the 
preceding month and chills on five occasions during the 
preceding month.  A physical examination was normal.

In May 1994, the veteran complained of night sweats.  An 
examination was deferred to permit the veteran to present 
medical records.  

In March 1995, the veteran complained that at night he had 
chills, a temperature of 101 degrees, and aching around his 
jaw.  The assessment was URI versus enlarged salivary glands.  

At a Persian Gulf illness evaluation in May 1995, the veteran 
complained that he had been cold at night and was now hot at 
night; he also had night sweats and vertigo.  The assessment 
was diffuse somatic complaints with no physical findings.  

At a VA general medical examination in September 1995, there 
were no complaints or findings concerning nocturnal chills 
and fever, night sweats, or dizziness.

At a VA general medical examination in July 1997, diagnoses 
included "History of nightly chills and fever with no 
clinical findings, all this per the patient."  

In his substantive appeal, the veteran stated that:  He 
developed dizzy spells in June 1993; dizzy spells would still 
occur occasionally; within 90 days of being bitten by a tick 
in June 1993, the developed nocturnal fever and chills, which 
did not respond to medications; a test for Lyme disease was 
negative; he continued to have nocturnal chills and fever on 
an intermittent basis.  

With regard to the claim for service connection for pain in 
multiple joints (other than the lumbosacral spine, right 
ankle, and right index finger), pain in the extremities, and 
leg cramps as due to undiagnosed illness, service medical 
records disclose that in August 1993, the veteran complained 
of pain in the knees and shoulders.  The assessment was 
arthralgias, without obvious arthritis.  In September 1993, 
he complained of pain in multiple joints, usually the ankles, 
knees, and elbows.  A physical examination and laboratory 
studies were normal.  A definite diagnosis was not made.  The 
physician said that the veteran might have a chronic fatigue-
type syndrome; the physician did not rule out viral illness, 
but there was no objective evidence of that.  

In a report of medical history for retirement in May 1995, it 
was noted that the veteran claimed to have arthritis in all 
his joints.  At an examination for retirement in May 1995, 
the veteran's musculoskeletal system and extremities were 
evaluated as normal. 

At a VA general medical examination in September 1995, the 
veteran complained of multiple, nonspecific joint aches.  On 
examination, range of motion of the spine and all extremities 
was full.  Diagnoses included complaints of nonspecific 
aches.  

At a service department hospital in December 1995, the 
veteran complained of left shoulder and neck muscle pain.  
Assessments included musculoskeletal pain.  

At a VA general medical examination in July 1997, the veteran 
complained of aches and pains all over his body; he stated 
that the pain jumped from his hand to his shoulder to his 
knee and then went away; the pain lasted about 20 seconds; 
nothing seemed to make it better or worse.  

On examination, range of motion of the spine and all 
extremities was full; there was no swelling, tenderness, or 
atrophy; straight leg raising was negative; there was no 
crepitus.  A diagnosis to account for the veteran's 
complaints was not rendered.  

In his substantive appeal, the veteran stated:  Pain in his 
joints, limbs, and extremities began in June 1993; the pain 
was mild to sharp and lasted from 5 seconds to 12 hours; the 
pain would "bounce" around his body from his left hand to his 
right knee to his left ankle, and so forth; the pain would 
occur when he was asleep or awake and when he was under 
stress or not under stress; the pain did not respond to over-
the-counter medications; he had been unable to keep 
appointments to be evaluated at a VA rheumatology clinic.  

The Board finds that the veteran's claims of entitlement to 
service connection for disabilities as due to undiagnosed 
illness are well grounded.  See VAOPGCPREC 4-99.  The Board 
finds further that, in view of the fact that the veteran was 
not afforded a VA Persian Gulf health registry examination 
after his separation from service, he should be permitted an 
opportunity to submit to such an examination, and this case 
will be remanded to the RO for that purpose.

This case is REMANDED to the RO for the following:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination.  
The claims file and a copy of this REMAND 
must be made available to the examiner 
for review.  The orthopedic evaluation 
should include complete range of motion 
studies of the lumbar spine and any other 
tests which are deemed necessary.  The 
orthopedic examiner should determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should also express an opinion on the 
question of whether pain could 
significantly limit functional ability 
during flare-ups.  That determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion lost due to pain on use or pain 
during flare-ups.  

2.  The RO should also arrange for the 
veteran to undergo a medical evaluation 
concerning his claims to have 
disabilities which are results of 
undiagnosed illness related to service in 
the Persian Gulf.  The claims file and a 
copy of this REMAND should be made 
available to the examiner for review.  
The examination should be performed by a 
specialist in internal medicine, who 
should consult other appropriate 
specialists, if deemed necessary.  The 
examiner should determine whether the 
veteran has clinical signs of:  Stomach 
pain, stomach bloating, diarrhea, soft 
stools, and/or indigestion; shortness of 
breath and coughing up blood; nocturnal 
chills and fever, night sweats, and/or 
dizziness; pain in multiple joints (other 
than the lumbosacral spine, right ankle, 
and right index finger), pain in the 
extremities and/or leg cramps.  The 
examiner should determine whether any 
such clinical signs found on examination 
may be attributed to a medical diagnosis.  
Whether or not any clinical signs are 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran's four 
categories of complaints, as stated 
above, are or were attributable to 
recognized medical diagnoses.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  

The purposes of this REMAND are to assist the veteran in the 
development of his claims and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he is further notified.  The 
veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


Error! Not a valid link.

